16‐3458‐cr                                                        
United States v. Young 




                                     In the
              United States Court of Appeals
                          for the Second Circuit
                                               
 
 
                              AUGUST TERM 2018 
                                       
                               No. 16‐3458‐cr 
                                       
                          UNITED STATES OF AMERICA, 
                                   Appellee, 
 
                                       v. 
 
                            ALLEN M. YOUNG, 
                           Defendant‐Appellant. 
                                             
                                      
              On Appeal from the United States District Court 
                  for the Western District of New York 
                                             
 
                          SUBMITTED: AUGUST 17, 2018 
                          DECIDED: DECEMBER 12, 2018 
                                             
 
Before: CABRANES and LYNCH, Circuit Judges, and KORMAN, District 
Judge.* 

                                                     

       The principal question presented is whether the District Court 
improperly  delegated  its  judicial  authority  to  the  United  States 
Probation Office when it ordered as a special condition of supervised 
release  that  the  defendant  submit  to  mental  health  and  substance 
abuse  testing  and  evaluation  and  follow  “any  treatment 
recommendations.” The defendant further argues that his sentence is 
procedurally unreasonable because: (1) the District Court erroneously 
applied  the  official  victim  enhancement  of  United  States  Sentencing 
Guidelines section 3A1.2(c)(1); and (2) the District Court failed to grant 
a  downward  departure  pursuant  to  United  States  Sentencing 
Guidelines section 5K2.23. We conclude that the District Court did not 
improperly delegate its judicial authority and that the sentence is not 
procedurally  unreasonable  and  therefore  AFFIRM  the  October  11, 
2016  judgment  of  the  United  States  District  Court  for  the  Western 
District of New York (Frank P. Geraci, Jr., Judge). 

       Judge Lynch concurs in part and dissents in part in a separate 
opinion. 

        



       *  Judge  Edward  R.  Korman,  of  the  United  States  District  Court  for  the 
Eastern District of New York, sitting by designation. 




                                           2 
                                                

                            Monica J. Richards, Assistant United States 
                            Attorney for James P. Kennedy, Jr., United 
                            States Attorney, Western District of New 
                            York, Buffalo, NY, for Appellee. 

                            John A. Kuchera, Waco, TX, for Defendant‐
                            Appellant.      

                                                

JOSÉ A. CABRANES, Circuit Judge: 

       The principal question presented is whether the District Court 
improperly  delegated  its  judicial  authority  to  the  United  States 
Probation Office when it ordered as a special condition of supervised 
release  that  the  defendant  submit  to  mental  health  and  substance 
abuse  testing  and  evaluation  and  follow  “any  treatment 
recommendations.” The defendant Allen M. Young (“Young”) further 
argues that his sentence is procedurally unreasonable because: (1) the 
District Court erroneously applied the official victim enhancement of 
United  States  Sentencing  Guidelines  section  3A1.2(c)(1);  and  (2)  the 
District  Court  failed  to  grant  a  downward  departure  pursuant  to 
United States Sentencing Guidelines section 5K2.23. We conclude that 
the  District  Court  did  not  improperly  delegate  its  judicial  authority 
and that the sentence is not procedurally unreasonable and therefore 
AFFIRM the October 11, 2016 judgment of the United States District 
Court for the Western District of New York (Frank P. Geraci, Jr., Judge). 




                                      3 
                              I. BACKGROUND 

       Young  appeals  from  an  October  11,  2016  judgment  of  the 
District  Court  convicting  him,  following  a  guilty  plea,  of  possession 
with  intent  to  distribute  methylone  in  violation  of  21  U.S.C. 
§§ 841(a)(1), 841(b)(1)(C), and 851. The District Court sentenced Young 
to 200 months’ imprisonment to be followed by six years of supervised 
release, as well as a special assessment. On appeal, Young argues that 
the  District  Court  erred  by  delegating  to  the  Probation  Office  the 
decision  of  whether  Young,  upon  release,  would  be  required  to 
participate in mental health or substance abuse treatment. He further 
argues that his sentence is procedurally unreasonable because: (1) the 
District Court erroneously applied the official victim enhancement of 
United  States  Sentencing  Guidelines  section  3A1.2(c)(1);1  and  (2) the 
District  Court  failed  to  grant  a  downward  departure  pursuant  to 
United States Sentencing Guidelines section 5K2.23.2 



        Section 3A1.2(c)(1) of the Sentencing Guidelines provides in relevant part:  
       1



              If, in a manner creating a substantial risk of serious 
              bodily injury, the defendant . . . knowing or having 
              reasonable cause to believe that a person was a law 
              enforcement officer, assaulted such officer during the 
              course  of  the  offense  or  immediate  flight  therefrom 
              . . . increase by 6 levels. 

        Section 5K2.23 of the Sentencing Guidelines provides in relevant part:  
       2



              A  downward  departure  may  be  appropriate  if  the 
              defendant  (1)  has  completed  serving  a  term  of 
              imprisonment; and (2) subsection (b) of § 5G1.3 . . . 
              would  have  provided  an  adjustment  had  that 




                                          4 
        We review the imposition of conditions of supervised release for 
“abuse  of  discretion.”3  We  review  legal  issues  arising  from  the 
imposition of such conditions de novo, and of course an error of law 
constitutes an abuse of discretion.4 When a defendant fails to object to 
a condition, we typically review for plain error, but we may “relax the 
otherwise  rigorous  standards  of  plain  error  review”  under  certain 
circumstances,  such  as  where  a  defendant  lacked  prior  notice  of  the 
challenged condition.5  

        The  procedural  reasonableness  of  a  sentence  is  likewise 
reviewed for “abuse of discretion.”6 A district court’s interpretation of 
the Guidelines is reviewed de novo; its findings of fact are reviewed 
for clear error.7  



                   completed term of imprisonment been undischarged 
                   at the time of sentencing for the instant offense. 
        3 United States v. Reeves, 591 F.3d 77, 80 (2d Cir. 2010). See also In re City of 
New York, 607 F.3d 923, 943 n.21 (2d Cir. 2010); Sims v. Blot, 534 F.3d 117, 132 (2d 
Cir.  2008)  (“A  district  court  has  abused  its  discretion  if  it  based  its  ruling  on  an 
erroneous view of the law or on a clearly erroneous assessment of the evidence or 
rendered  a  decision  that  cannot  be  located  within  the  range  of  permissible 
decisions.” (brackets, citations, and internal quotation marks omitted)).  
        4    Reeves, 591 F.3d at 80. 
        5    United States v. Sofsky, 287 F.3d 122, 125 (2d Cir. 2002). 

        6    United States v. Robinson, 799 F.3d 196, 201 (2d Cir. 2015). 
        7    United States v. Watkins, 667 F.3d 254, 261 (2d Cir. 2012). 

         




                                                5 
                                  II. DISCUSSION 

A. Delegation to the Probation Office  
   1. Law 

       United States probation officers serve as “officers of the court.”8 
In their capacity as confidential advisers to the court, federal probation 
officers  are  regarded  as  “the  court’s  eyes  and  ears,  .  .  .  neutral 
information  gatherer[ers]  with  loyalties  to  no  one  but  the  court.”9 
Indeed,  because  “the  United  States  Probation  Office  is  established 
pursuant to the direction of Congress as an arm of the United States 
District  Court,  it  is  reasonable  to  view  the  United  States  Probation 
Office  itself  as  a  legally  constituted  arm  of  the  judicial  branch.”10 
Although  the  Probation  Office  is  undeniably  part  of  the  federal 
judiciary, we have nonetheless stated that there are limits on a District 
Court’s ability to delegate judicial authority to a probation officer.  

       In  determining  whether  the  District  Court  impermissibly 
delegated its authority to the United States Probation Office when it 
imposed  on  Young  special  mental  health  and  substance  abuse 




        United States v. Reyes, 283 F.3d 446, 455 (2d Cir. 2002) (internal quotation 
       8

marks and citation omitted).  
       9 Id. (citation and internal quotation marks omitted). 
       10   Id. (brackets, citations, and internal quotation marks omitted).  




                                            6 
conditions, we are guided by this Court’s precedents in United States 
v. Peterson11 and United States v. Matta.12 

       In  Peterson,  we  confronted  the  following  special  condition  of 
probation:  “[T]he  defendant  is  to  enroll,  attend  and  participate  in 
mental health intervention specifically designed for the treatment of 
sexual  predators  as  directed  by  the  U.S.  Probation  Office.”13  Our 
discussion  focused  principally  on  the  ambiguity  in  the  special 
condition’s  language.  We  noted  that  while  the  first  clause  (“[t]he 
defendant  is  to  enroll,  attend  and  participate”)  suggests  that  mental 
health treatment is mandatory, the second clause (“as directed by the 
U.S. Probation Office”) could be understood to qualify the mandatory 
nature  of  that  obligation.14  We  vacated  and  remanded  this  aspect  of 
the sentence so that, upon resentencing, the district court could resolve 
this ambiguity and clarify whether it intended mandatory therapy. As 
we  explained,  “[i]f  the  district  court  intends  that  the  therapy  be 
mandatory but leaves a variety of details, including the selection of a 
therapy  provider  and  schedule  to  the  probation  officer,  such  a 
condition  of  probation  may  be  imposed.”15  If,  however,  “the  court 
intends to leave the issue of the defendant’s participation in therapy to 
the  discretion  of  the  probation  officer,  such  a  condition  would 

       11 248 F.3d 79 (2d Cir. 2001). 
       12 777 F.3d 116 (2d Cir. 2015).  
       13 Peterson, 248 F.3d at 84‐85 (emphasis in original). 
       14 Id. at 85. 
       15 Id. 




                                           7 
constitute  an  impermissible  delegation  of  judicial  authority  and 
should not be included.”16 In sum, it was the district court’s inclusion 
of the clause “as directed by the U.S. Probation Office” that rendered 
the otherwise mandatory special condition of counseling ambiguous 
and potentially unlawful.   

      In Matta, we addressed a special condition of supervised release 
which left “to the discretion of Probation” the decision of whether an 
inpatient  or  outpatient  program  was  “most  appropriate.”17  We 
remanded,  holding  that  “a  district  court  may  not  delegate  to  the 
Probation Department decisionmaking authority which would make 
a defendant’s liberty itself contingent on a probation officer’s exercise 
of  discretion.”18  In  sum,  because  inpatient  treatment  “affects  a 
significant liberty interest,” it cannot be imposed by a probation officer 
in his or her supervisory capacity, but must instead be “imposed by 
the district court and supported by particularized findings that it does 
not  constitute  a  greater  deprivation  of  liberty  than  reasonably 
necessary to accomplish the goals of sentencing.”19  




      16 Id. 
      17 Matta, 777 F.3d at 122.  
      18 Id. 
      19 Id. at 123. 




                                     8 
   2. Analysis  

      On appeal, Young challenges the special conditions as recorded 
in  the  written  judgment.  The  written  judgment  states  the  special 
conditions of supervised release as follows:  

               The  defendant  shall  submit  to  substance 
               abuse testing, to include urinalysis and other 
               testing.  Details  of  such  testing  to  be 
               approved  by  the  U.S.  Probation  Office.  If 
               substance  abuse  is  indicated  by  testing,  the 
               defendant  is  to  complete  a  drug/alcohol 
               evaluation  and  enter  into  any  treatment  as 
               deemed  necessary  by  the  U.S.  Probation  Office 
               and/or  the  Court.  The  defendant  is  not  to 
               leave treatment until discharge is agreed to by 
               the U.S. Probation Office and/or the Court. . . . 

               The defendant is to submit to a mental health 
               evaluation. If indicated by the evaluation, the 
               defendant shall participate in mental health 
               treatment, the details of such treatment to be 
               approved  by  the  U.S.  Probation  Office.  The 
               defendant is not to leave such treatment until 
               discharge  is  agreed  to  by  the  U.S.  Probation 
               Office and the treating agency. . . .20 




      20   Appellant App’x 32 (emphasis added). 

       




                                        9 
Pointing to the text emphasized above, Young argues that the special 
conditions  unlawfully  delegate  judicial  authority  to  the  Probation 
Office. 

        Importantly, the decretal text Young complains of appears only 
in  the  written  judgment.  By  contrast,  during  the  sentencing  hearing, 
the District Court orally pronounced the special conditions as follows:  

             You  must  submit  to  drug  testing  and 
             evaluation  and  follow  any  treatment 
             recommendations.  
              
             You  also  must  submit  to  mental  health 
             testing,  evaluation,  and  any  treatment 
             recommendations.21 
              
       Insofar  as  there  is  a  variance  between  the  written  and  oral 
conditions,  the  District  Court’s  oral  pronouncement  controls.22  Later 
written modifications of the terms of supervised release omitted from 
the oral pronouncement are permitted where they add: (1) conditions 
of  supervised  release  listed  as  “mandatory”  or  “standard”  in 
subsections 5D1.3(a) or (c) of the United States Sentencing Guidelines; 
(2)  conditions  “recommended”  by  subsection  5D1.3(d)  of  the 
Guidelines;23  and  (3)  “basic  administrative  requirements  that  are 


       21   Id. at 65. 

       22   United States v. Rosario, 386 F.3d 166, 168 (2d Cir. 2004). 
       23  Subsection  5D1.3(d)  of  the  Guidelines  lists  as  “recommended”  certain 
“special” conditions, including the following: 




                                             10 
necessary to supervised release.”24  

      a. Substance Abuse Condition 

      The      first    written      condition—the           “Substance      Abuse 
Condition”—appears to suffer from precisely the same defect as the 
condition  found  objectionable  in  Peterson.  Whereas  the  first  clause 
(“defendant  is  to  complete  a  drug/alcohol  evaluation  and  enter  into 
any  treatment”)  suggests  that  substance  abuse  treatment  is 
mandatory,  the  second  clause  (“as  deemed  necessary  by  the  U.S. 
Probation  Office”)  can  be  understood  to  delegate  authority  to  the 
Probation  Office.  As  in  Peterson,  it  is  unclear  from  this  written 
condition  whether  the  District  Court  is  mandating  treatment  if 

              (4) Substance Abuse 

              If the court has reason to believe that the defendant is 
              an abuser of narcotics, other controlled substances or 
              alcohol – (A) a condition requiring the defendant to 
              participate  in  a  program  approved  by  the  United 
              States  Probation  Office  for  substance  abuse,  which 
              program  may  include  testing  to  determine  whether 
              the  defendant  has  reverted  to  the  use  of  drugs  or 
              alcohol;  and  (B)  a  condition  specifying  that  the 
              defendant shall not use or possess alcohol. 

              (5) Mental Health Program Participation 

              If the court has reason to believe that the defendant is 
              in need of psychological or psychiatric treatment – a 
              condition requiring that the defendant participate in 
              a  mental  health  program  approved  by  the  United 
              States Probation Office.  
      24 Rosario, 386 F.3d at 169 (internal citations and quotation marks omitted).  




                                         11 
indicated by evaluation, or leaving the ultimate decision of whether to 
require treatment to the Probation Office.  

        By  contrast,  the  District  Court’s  oral  pronouncement  of  the 
Substance         Abuse        Condition—which               controls—unambiguously 
requires Young to enroll in substance abuse treatment if indicated by 
testing. Unlike Peterson, the oral Substance Abuse Condition does not 
contain  a  subordinate  clause  that  renders  ambiguous  an  otherwise 
mandatory obligation. Rather, insofar as evaluation indicates a need 
for  treatment,  the  treatment  is  mandatory  pursuant  to  the  oral 
pronouncement;  it  does  not  constitute  an  improper  delegation  of 
judicial  authority.  The  remainder  of  the  written  Substance  Abuse 
Condition  is  fully  consistent  with  both  the  oral  instructions  of  the 
District Court as a “basic administrative requirement.”25 It  stands and  
properly authorizes the Probation Office to supervise and oversee that 
treatment.  

        In  light  of  Matta,  however,  we  construe  this  authorization  to 
exclude  the  imposition  of  inpatient  treatment.26  Under  Matta,  the 


        25 Rosario, 386 F.3d at 169. 
        26   We  recognize  that  certain  outpatient  treatment  programs  may  be 
sufficiently  restrictive  so  as  to  invoke  the  “significant  liberty  interest[s]”  that 
motivated  this  Court’s  holding  in  Matta.  See  Matta  777  F.3d  at  122‐23.  We  are 
assured, however, by 18 U.S.C. § 3583(e)(2) and Rule 32.1(c) of the Federal Rules of 
Criminal  Procedure,  that  “in  cases  of  neglect,  overwork,  or  simply 
unreasonableness on the part of the probation officer, the probationer should have 
recourse  to  the  sentencing  court  when  a  condition  needs  clarification  or 
modification.” Fed. R. Crim. P. 32.1 advisory committee’s notes (1979). See United 
States  v.  Padilla,  415  F.3d  211,  223  (1st  Cir.  2005)  (“We  believe  that  this  remedial 




                                               12 
imposition  of  inpatient  treatment  must  be  “supported  by 
particularized findings that it does not constitute a greater deprivation 
of  liberty  than  reasonably  necessary  to  accomplish  the  goals  of 
sentencing.”27 The Court made no such findings here. We also construe 
this  authorization  to  apply  to  the  entirety  of  Young’s  term  of 
supervised release. 

        b. Mental Health Condition 

        Unlike  the  written  Substance  Abuse  Condition,  the  written 
“Mental Health Condition” constitutes an unambiguously lawful, and 
indeed  advisable,  means  of  delegating  supervisory  authority  to  the 
Probation Office. The written Mental Health Condition—“If indicated 
by  the  evaluation,  the  defendant  shall  participate  in  mental  health 
treatment  .  .  .  .”  28—clearly  and  unambiguously  orders  Young’s 
participation  in  mental  health  treatment.  It  leaves  to  the  Probation 
Office’s discretion only the approval of “details of such treatment,”29 
which is clearly permissible under Peterson.30  


regime provides adequate means for redress should the probation officer attempt 
to ride roughshod.”).  
        27 Matta, 777 F.3d at 123 (internal quotation marks and citation omitted). 
        28 Appellant App’x 32. 
        29 Id. 

         Peterson, 248 F.3d at 85 (“If the district court intends that the therapy be 
        30

mandatory  but  leaves  a  variety  of  details,  including  the  selection  of  a  therapy 
provider and schedule to the probation officer, such a condition of probation may 
be imposed.”). 




                                            13 
        The oral “Mental Health Condition” is no different; it similarly 
mandates treatment  for  Young  if  treatment  is  indicated  by  a  mental 
health  evaluation.  As  with  the  Substance  Abuse  Condition,  we 
construe the Mental Health Condition to exclude inpatient treatment, 
since such “restrictive” programs must be supported by particularized 
findings. 31 We also construe the District Court’s authorization to apply 
to the entirety of Young’s term of supervised release.32 

B. Procedural Reasonableness of Young’s Sentence 
    1. Official Victim Enhancement 

        Young  argues  that  his  sentence  is  procedurally  unreasonable 
because  the  District  Court  erroneously  applied  the  official  victim 


        31 Matta, 777 F.3d at 123. 
        32   The dissent argues that our construction of the authority conferred on the 
probation officer by the oral conditions of supervised release is broader than our 
precedents  permit.  Nevertheless,  it  concedes  that  such  a  delegation  would 
“certainly be defensible,” given the “cumbersome” alternative of “requir[ing] the 
Probation Office to return to the court . . . to modify the conditions of release to 
require  treatment,”  if  indicated  by  testing.  See  Dissent  at  24.  While  the  dissent 
would  have  probation  officers  seek  further  judicial  approval  for  post‐sentence 
treatment,  our  holding  avoids  this  potentially  unnecessary  intervention  while 
permitting defendants to seek judicial review of any overreach. See supra note 26. 
Here,  in  imposing  sentence,  the  District  Court—not  the  probation  officer—
mandated that the defendant undergo evaluation and, if necessary, treatment. And 
it is the District Court that has the final word upon review. See 18 U.S.C. § 3583(e)(2) 
(“The court may . . . modify, reduce, or enlarge the conditions of supervised release, 
at any time prior to the expiration or termination of the term of supervised release 
. . . .”). Under either our approach or that of the dissent, “[t]he power to impose 
special conditions of supervised release” remains “vested exclusively in the district 
court.” Matta, 777 F.3d at 122.  




                                             14 
enhancement  of  United  States  Sentencing  Guidelines  section 
3A1.2(c)(1).  Young  appears  to  argue  that  he  did  not  “assault”  law 
enforcement officers within the meaning of section 3A1.2(c)(1) because 
he did not intend to hit the officers with his car or to cause them fear 
and  did  not  realize  that  the  individuals  toward  whom  he  drove  his 
vehicle were police officers. 

      The  official  victim  enhancement  of  Guidelines  section 
3A1.2(c)(1) provides as follows: 

                If, in a manner creating a substantial risk of 
                serious  bodily  injury,  the  defendant  .  .  . 
                knowing  or  having  reasonable  cause  to 
                believe that a person was a law enforcement 
                officer,  assaulted  such  officer  during  the 
                course  of  the  offense  or  immediate  flight 
                therefrom . . . increase by 6 levels.33  

We have already held, in a somewhat different context, that the word 
“assault” refers to the common‐law offense of assault.34 “[C]ommon‐
law  assault  consisted  of  either  attempted  battery  or  the  deliberate 
infliction upon another of a reasonable fear of physical injury . . . .”35  

      In  applying  this  Guidelines  provision  during  the  sentencing 
hearing, the District Court stated as follows:  


      33 U.S. SENTENCING GUIDELINES MANUAL § 3A1.2(c)(1) (emphasis added). 

      34 See United States v. Delis, 558 F.3d 177, 180 (2d Cir. 2009). 
      35 Id. 




                                          15 
Sentencing Guideline 3A1.2(c) indicates that 
there  should  be  a  six  level  increase  to  the 
offense  level  if  the  defendant  acted  in  a 
manner creating a substantial risk of serious 
bodily injury knowing or having reasonable 
cause  to  believe  that  a  person  was  a  law 
enforcement officer during the course of the 
offense or the immediate flight therefrom. 

Again,  based  upon  the  evidence  that  the 
Court  found  credible  at  the  hearing,  the 
Court  finds  that  there  was  more  than 
sufficient  evidence,  clearly  more  than  a 
preponderance  of  the  evidence  that    the 
defendant  created  a  substantial  risk  of 
serious bodily injury to the officers who were 
attempting to execute the search warrant on 
this occasion on him and on his motor vehicle 
on December 13th, 2012.  

That he created a substantial risk of serious 
injury  to  the  officers  when  he  initially 
reversed his vehicle at a high speed while the 
officers  were  beside  the  vehicle,    more 
importantly,  when  he  drove  his  vehicle 
directly at one of the officers.  

The  Court  finds  that  the  defendant’s 
argument  that  he  did  not  know  that  the 
individuals involved were police officers . . . 
is  not  credible  or  logical  based  upon  the 
evidence in this case, including evidence that 
the two officers were wearing badges around 




                        16 
                their neck as they approached him and yelled 
                multiple times in loud voices please stop.36  

                Therefore,  the  Court  finds  the  evidence  is 
                really  quite  overwhelming  regarding  the 
                defendant’s  action  in  creating  a  substantial 
                risk of serious bodily injury to these officers 
                and, therefore, the six level increase pursuant 
                to  Guideline  Section  3A1.2(c)  shall  be 
                applied.37 

        We conclude that this record is sufficient to sustain the District 
Court’s  application  of  the  official  victim  enhancement.  The  record 
supports  the  District  Court’s  finding  by  a  preponderance  of  the 
evidence that Young knew or had reasonable cause to know that the 
individuals  involved  were  law  enforcement  officials.  Moreover,  the 
District Court’s findings adequately support a conclusion that Young 
committed an assault by driving his car directly at one of the officers.38 




        36 Elsewhere in the record, including the evidentiary hearing upon which 
the District Court’s conclusion was based, it appears that the officers stated “Police. 
Stop.” Gov’t App’x 69 (hearing transcript); 121 (decision and order of the District 
Court).  
        37  Gov’t  App’x  125‐126. On  the  day following  the  sentencing  hearing,  the 
District  Court  entered  a  “decision  and  order”  repeating  substantially  the  same 
reasoning and conclusion regarding the application of Section 3A1.2(c). See Gov’t 
App’x 117‐121; Appellant App’x 19 (docket sheet entry). 

          United  States  v.  Washington,  73  F.  Appʹx  501,  504  (2d  Cir.  2003)  (citing 
        38

analogous cases). 




                                             17 
Accordingly,  the  District  Court  did  not  err  by  applying  section 
3A1.2(c) to Young.  

    2. Section 5K2.23 Downward Departure  

        Young  also  argues  that  his  sentence  is  procedurally 
unreasonable because the District Court failed to grant a downward 
departure to account for the time he spent in presentence state custody 
before his federal conviction. Young’s main theory in support of this 
argument is that the District Court improperly failed to apply United 
States Guidelines section 5K2.23.  

        Because Young failed to raise this objection before the District 
Court,  we  review  the  procedural  reasonableness  of  his  sentence  for 
plain error.39  

        Guidelines section 5K2.23 (“Discharged Terms of Imprisonment 
(Policy Statement)”) provides in relevant part: 




        39  See United States v. Parse, 789 F.3d 83, 119‐20 (2d Cir. 2015) (quoting Johnson 
v. United States, 520 U.S. 461, 466‐67 (1997)) (plain error standard). As a general rule, 
“a refusal to downwardly depart is . . . not appealable.” United States v. Stinson, 465 
F.3d  113,  114  (2d  Cir.  2006)  (internal  quotations  and  citation  omitted).  Appellate 
review is available, however, “when a sentencing court misapprehended the scope 
of  its  authority  to  depart  or  the  sentence  was  otherwise  illegal.”  United  States  v. 
Valdez, 426 F.3d 178, 184 (2d Cir. 2005) (citations omitted). Defendant argues that 
the  District  Court  was  unaware  of  its  authority  to  depart,  and  points  to  the 
Presentence Report, which states that there are “no circumstances concerning the 
offense  or  the  offender  that  would  warrant  a  departure  from  the  prescribed 
guidelines.” PSR ¶ 111. We thus review for plain error. 




                                              18 
               A downward departure may be appropriate 
               if the defendant (1) has completed serving a 
               term of imprisonment; and (2) subsection (b) 
               of  §  5G1.3  .  .  .  would  have  provided  an 
               adjustment  had  that  completed  term  of 
               imprisonment been undischarged at the time 
               of sentencing for the instant offense.40 

       We  conclude  that  Young’s  sentence  is  not  procedurally 
unreasonable,  because  Young  did  not  qualify  for  a  downward 
departure under section 5K2.23. Section 5K2.23 incorporates the terms 
of  Guidelines  section  5G1.3(b).41  Guidelines  section  5G1.3(b),  for  its 
part, can apply only if “a term of imprisonment resulted from another 



       40 U.S. SENTENCING GUIDELINES MANUAL § 5K2.23. 

       41 Section 5G1.3(b) of the Guidelines provides as follows:  

               If  subsection  (a)  does  not  apply,  and  a  term  of 
               imprisonment  resulted  from  another  offense  that  is 
               relevant conduct to the instant offense of conviction 
               under  the  provisions  of  subsections  (a)(1),  (a)(2),  or 
               (a)(3) of § 1B1.3 (Relevant Conduct), the sentence for 
               the instant offense shall be imposed as follows:  

               (1) the court shall adjust the sentence for any period 
               of imprisonment already served on the undischarged 
               term  of  imprisonment  if  the  court  determines  that 
               such period of imprisonment will not be credited to 
               the federal sentence by the Bureau of Prisons; and  

               (2)  the  sentence  for  the  instant  offense  shall  be 
               imposed to run concurrently to the remainder of the 
               undischarged term of imprisonment. 




                                            19 
offense that is relevant conduct to the instant offense of conviction.”42 
Young had been held in custody on related New York state charges, 
but he himself concedes that he was never sentenced to prison for the 
conduct  charged  in  New  York  state  court.43  Since  Young  never 
received  a  “term  of  imprisonment,”  he  has  not  satisfied  the  second 
condition  of  Guidelines  section  5K2.23;  therefore,  section  5K2.23 
cannot have applied to Young’s case. Accordingly, the District Court’s 
failure to consider section 5K2.23 when determining Young’s sentence 
does not qualify as error, much less plain error.44 

                               III. CONCLUSION 

        In summary, we hold that the District Court did not improperly 
delegate to the United States Probation Office the decision of whether 
Young would be required to undergo treatment. A district court may 
mandate,  in  advance  of  testing  and  evaluation,  any  necessary  or 
recommended outpatient treatment, and may authorize the Probation 


        42 U.S. SENTENCING GUIDELINES MANUAL § 5G1.3(b). 

          See Appellant Br. 27 (“Subsection (b) does not apply because Young was 
        43

not actually assessed a term of imprisonment on his state charges.”). 

           Young  also  appears  to  argue  that  his  presentence  investigation  report 
        44

should have included information about the time he had spent in state custody and 
that the District Court should have credited him for that time. The record indicates 
that the District Court failed to take into account the five and a half months Young 
had already spent in state custody. Nevertheless, the U.S. Attorney argues that the 
Bureau  of  Prisons  gave  Young  credit  for  time  served.  While  Young  disputes  the 
accuracy of the calculation, we agree with the U.S. Attorney that the defendant has 
available to him administrative remedies and, if necessary, a petition pursuant to 
28 U.S.C. § 2241 to correct any error.   




                                           20 
Office  to  approve  and  oversee  the  details  of  such  treatment.  This 
authorization  lasts  for  the  entirety  of  the  defendant’s  term  of 
supervised  release.  To  mandate  inpatient  treatment,  a  district  court 
must  make  particularized  findings  that  such  a  course  of  treatment 
does  not  constitute  a  greater  deprivation  of  liberty  than  reasonably 
necessary to accomplish the goals of sentencing. We further hold that 
Young’s sentence is not procedurally unreasonable. 

      We therefore AFFIRM the District Court’s judgment of October 
11, 2016. 

                            




                                     21 
     16‐3458‐cr                                                                         
     United States v. Young 




 1   GERARD  E.  LYNCH,  Circuit Judge, concurring in part and dissenting in 
 2   part: 

 3            I  fully  concur  in  the  Court’s  opinion  insofar  as  it  holds  that 
 4   Young’s sentence was procedurally reasonable. I respectfully dissent 
 5   from  that  portion  of  the  opinion  that  upholds  the  challenged 
 6   conditions of supervised release, because I believe that the conditions, 
 7   as  they  appear  both  in  the  written  judgment  and  in  the  oral 
 8   pronouncement  of  sentence,  are  inconsistent  with  United  States  v. 
 9   Peterson, 248 F.3d 79 (2d Cir. 2001), and United States v. Matta, 777 F.3d 
10   116  (2d  Cir.  2015),  in  which  we  found  that  similar  conditions 
11   improperly delegated the Court’s authority to the Probation Office. I 
12   do  not  disagree  with  the  Court’s  explanation  of  the  governing 
13   principle.  My  disagreement  is  with  its  characterization  of  the 
14   conditions imposed in this case. 

15            The  Court  construes  the  oral  Substance  Abuse  Condition  as 
16   “mandatory”  because  it  “does  not  contain  a  subordinate  clause  that 
17   renders ambiguous an otherwise mandatory obligation.” Maj. Op. 12. 
18   The  condition  is  indeed  “mandatory”  in  that  it  uses  mandatory 
19   language  to  the  defendant  (“You  must  .  .  .”).  But  with  respect  to 
20   treatment, what Young is mandated to do is whatever the Probation 
21   Officer (or perhaps someone other than the Probation Officer) decides 
22   should be done: “You must submit to drug testing and evaluation and 
23   follow any treatment recommendations.” Appellant App’x 65 (emphasis 
24   added). Unlike the Court in Matta, the district court did not decide that 
25   drug  treatment  of  any  kind  was  necessary,  nor  did  it  require  that 
26   Young  participate  in  such  treatment.  The  obligation  is  conditional: 
 1   Young must participate in drug treatment only if enrollment in a drug 
 2   treatment  program  is  “recommend[ed]”  by  whoever  performs  the 
 3   “testing  and  evaluation.”  Id.  The  condition  imposed  does  not  even 
 4   require Young to obtain treatment if he fails a urine test for an illicit 
 5   substance; if it did that, it could be argued that the judge had imposed 
 6   drug  treatment  whenever  a  putatively  objective  test  result  showed 
 7   drug  use,  leaving  the  Probation  Officer  in  that  case  with  only  the 
 8   ministerial  task  of  arranging  for  (non‐residential)  drug  treatment. 
 9   Instead,  participation  in  drug  treatment  is  required  only  upon  a 
10   “recommendation,” based on a subjective “evaluation” of whether a 
11   positive test result — presumably along with other evidence relevant 
12   to  whether  the  failure  was  a  one‐time  lapse  or  indicative  of  a 
13   continuing problem requiring treatment — indicates to the evaluator 
14   (perhaps the Probation Officer, perhaps some independent medical or 
15   drug  treatment  agency  subcontracted  to  perform  the  “evaluation”) 
16   that such treatment is indicated.1 



            1   Reference  to  the  written  judgment  confirms  this  reading  of  the  oral 
     condition.  The  written  condition,  like  the  oral  condition,  unambiguously  and 
     without qualification requires drug testing. But it makes absolutely clear that the 
     district court requires drug treatment only conditionally, and only at the discretion 
     of the Probation Office: “If substance abuse is indicated by testing, the defendant is 
     to complete a drug/alcohol evaluation [not, “to enter a treatment program”] and enter 
     into any treatment as deemed necessary by the U.S. Probation Office.” Appellant App’x 
     32 (emphasis added). The Court is correct, of course, that the oral pronouncement 
     of sentence controls over any inconsistent provision of the written judgment. But 
     here, the written judgment seems to me entirely consistent with my reading of the 
     oral condition (and indeed, I do not read the Court’s opinion as disagreeing with 
     my reading of what the oral condition actually requires; it simply characterizes the 
     condition, so interpreted, as “mandatory”).  




                                               23 
 1          The Mental Health Condition is similarly structured. It too (in 
 2   its oral version) requires Young to “submit to mental health testing, 
 3   evaluation, and any treatment recommendations.” Id. This condition 
 4   thus  plainly  requires  mental  health  treatment  (as  construed  by  the 
 5   majority,  limited  to  outpatient  treatment)  only  if  such  treatment  is 
 6   recommended  by  whoever  performs  the  evaluation.2  The  Mental  Health 
 7   Condition  is,  if  anything,  even  clearer  than  the  Drug  Treatment 
 8   Condition in delegating the determination of whether such treatment 
 9   is appropriate not merely to the Probation Officer (who presumably is 
10   not  a  trained  or  licensed  mental  health  practitioner),  but  to  a 
11   psychiatrist,  psychologist,  or  other  mental  health  professional  who 
12   would  be  tasked  with  evaluating  the  defendant  and  determining 
13   whether he requires treatment. I do not see how this can be construed 
14   as  a  determination  by  the  district  court  that  Young  is  mandated  to 
15   submit  to  mental  health  treatment  as  a  condition  of  his  release.  It 
16   requires such treatment only at the discretion of someone other than 
17   the judge.  

18          I do not suggest that the ruling of the Court impinges in some 
19   deeply  unacceptable  way  on  the  responsibilities  of  the  courts  or  the 
20   rights  of  defendants.  Young  is  sentenced  to  200  months  of 
21   imprisonment. To require a district court to decide today whether he 
22   will require drug or mental health treatment more than 15 years into 
23   the  future  would  make  little  sense.  And  it  is  arguably  cumbersome 
24   (but perhaps not too much so, given the significance of the potential 

            2 With respect to this condition, too, the written version is entirely consistent 
     in providing treatment only “[i]f indicated by the evaluation.” Id.  




                                               24 
 1   imposition on the defendant) to require the Probation Office to return 
 2   to  the  court  if  it  believes,  on  the  basis  of  mandated  drug  or  mental 
 3   health testing after his release, to ask the district court to modify the 
 4   conditions  of  release  to  require  treatment.  So  a  system  that  would 
 5   permit broader delegation to the Probation Office than is permitted by 
 6   our precedents would certainly be defensible. For good or ill, however, 
 7   our precedents do not permit such a practice.  

 8          Because  the  conditions  imposed  here  can  only  be  read  as 
 9   subjecting  the  defendant  to  drug  and  mental  health  treatment  if  the 
10   Probation  Office  (or  some  other  professional)  determines  that  such 
11   treatment is necessary, I respectfully dissent.  




                                            25